Citation Nr: 1031406	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida
 
 
THE ISSUES
 
1.  Entitlement to service connection for arteriosclerotic heart 
disease (heart disorder) due to herbicide exposure.
 
2.  Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.
 
3.  Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure.
 
 
REPRESENTATION
 
Appellant represented by:  Florida Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
INTRODUCTION
 
The Veteran served on active duty from October 1966 to September 
1968.
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating  decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in St. Petersburg, 
Florida, which-in pertinent part, denied the benefits sought on 
appeal.
 
The rating decision also denied entitlement to service connection 
for bilateral hearing loss and tinnitus, both of which the 
Veteran appealed.  In a May 2009 rating decision, a decision 
review officer granted those claims and assigned an initial 10 
percent rating for the tinnitus, and a noncompensable rating for 
the hearing loss, both effective April 2007.  There is no 
indication in the claims file that the Veteran thereafter 
appealed either the initial rating or the effective date.  Thus, 
those issues are deemed resolved, and they will not be discussed 
in the decision below.
 
A May 2010 RO letter informed the Veteran the Travel Board 
hearing he requested was scheduled for June 15, 2010.  There is 
no indication in the claims file that he did not receive the June 
2010 notice letter or evidence of the letter having been returned 
to VA by postal authorities as undeliverable.  He failed to 
appear for his scheduled hearing, and there is no evidence he 
requested that the hearing be rescheduled.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that the 
Veteran was exposed to herbicides during his active service in 
the Canal Zone, Panama.
 
2.  The preponderance of the evidence shows a heart disorder is 
not related to an in-service disease or injury, or a service-
connected disability.
 
3.  The preponderance of the evidence shows diabetes mellitus is 
not related to an in-service disease or injury, or a service-
connected disability.
 
4.  The preponderance of the evidence shows peripheral neuropathy 
is not related to an in-service disease or injury, or a service-
connected disability.
 
 
CONCLUSIONS OF LAW
 
1.  A heart disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) and (e) (2009).
 
2.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) and (e).
 
3.  Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a) and (e).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2007 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The Board 
finds the letter fully content-compliant.  See 38 C.F.R. 
§ 3.159(b)(1).
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The RO 
complied with applicable procedures for assisting a veteran with 
a herbicide-related claim, to include obtaining information on 
the use of herbicides outside Vietnam and submitting an inquiry 
to the U. S. Army and Joint Services Records Research 
Center (JSRRC).  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a heart disorder, diabetes, or an organic 
disease of the nervous system, becomes manifest to a degree of 
10 percent within one year from date of termination of active 
duty such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007)..  
 
Diabetes mellitus, acute and subacute peripheral neuropathy, and 
arteriosclerotic heart disease are among the diseases for which 
presumptive service connection is available, or potentially may 
be available, if exposure to herbicides on the land mass of the 
Republic of Vietnam during the Vietnam war is shown.  See 
38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy 
is presumed service incurred if manifested to a degree of 10 
percent or more within a year after the last date of exposure to 
an herbicide agent during active duty.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  For purposes of this section, the 
term "acute and subacute peripheral neuropathy" means transit 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309 (e), Note 2.

There is no evidence that the appellant served on the land mass 
of the Republic of Vietnam.
 


Analysis
 
Service treatment records are negative for any entries related to 
complaints, findings, or treatment for heart disease, diabetes, 
or a neurological disorder.  The appellant's separation 
examination revealed clinically normal cardiovascular, endocrine, 
and neurological functions.  Laboratory tests were negative for 
sugar and albumin.  The claimant was deemed physically fit for 
separation from active service.
 
A private March 2007 report from R.R., M.D., notes that the 
Veteran was diagnosed with diabetes mellitus, hypertension, and 
coronary artery disease.  Dr. R notes he had treated the Veteran 
since May 2006.  

B.K., D.O., notes in March 2007 that he has treated the Veteran 
since 1996, when had a heart attack.  He also noted the Veteran 
had had coronary artery disease since age 53, which also would be 
since 1996.  Neither Dr. R nor K reports that the Veteran has 
peripheral neuropathy.  In light of this medical evidence, there 
is no basis for presumptive service connection for a chronic 
disease that manifested to a compensable degree within one year 
of separation from service, as the Veteran developed the diseases 
several years after separating from active service in September 
1968.  See 38 C.F.R. §§ 3.307, 3.309(a).
 
When asked by the RO to provide the dates of his alleged exposure 
to Agent Orange at Ft. Clayton, Canal Zone, the Veteran responded 
essentially during his entire tour, as he provided the dates of 
his tour in the Canal Zone-January 1967 to September 1968.  The 
RO submitted the particulars of the Veteran's claim to the VA 
Compensation and Pension Service in its request for a review of 
the Department of Defense inventory of herbicide operations.  The 
August 2008 reply of the Compensation and Pension Service noted 
that the Department of Defense -provided listing of herbicides 
use and test sites outside of Vietnam was reviewed.  The list 
contains 71 sites within the U.S. and in foreign countries where 
herbicide/Agent Orange use or testing is acknowledged.  The list 
does not contain any references to routine base maintenance 
activities, such as brush clearing and weed killing, etc., as 
Department of Defense advised that such small scale non-tactical 
herbicide applications have not been compiled into a list, and 
records of such activity have not been kept.  The report also 
notes that Department of Defense recently provided Compensation 
and Pension Service with a series of official monographs that 
describe in detail the use, testing, and storage of herbicides at 
various locations.  The list does not, however, show any use, 
testing, or storage of tactical herbicides such as Agent Orange, 
at any location in Panama.  If the Veteran has in fact described 
some small-scale brush or weed clearing activity around Ft. 
Clayton, there is no record of such activity with Department of 
Defense and no way to know the chemical content of any such non-
tactical use.  The RO was advised to inquire of the JSRRC.

The February 2009 JSRRC response noted that the U.S. Army 
historical records available to the JSRRC did not document the 
spraying, testing, transporting, storage, or usage, of Agent 
Orange at Fort Clayton, Panama Canal Zone during the period 
January 1967 to September 1968.  The JSRRC also reviewed the 
Department of Defense listing of herbicide spray areas outside 
Vietnam and Fort Clayton, Panama was not listed as a location.
 
The Veteran noted in his written submissions that he was a 
military policeman.  He provided no further information as to 
what his duties may have entailed.  The Board first finds that, 
excluding clearly labeled or identified substances or containers, 
the ability to identify various chemicals or chemical substances 
is beyond the normal experience and capability of the average 
layman.  The Board further notes that there is no evidence in the 
claims file as to the Veteran's education or his past or current 
occupation-other than he served as a military policeman during 
his active service.  There is no evidence or assertion that he is 
a chemist or has received training in chemistry or herbicides.  
Consequently, these factors impact how much, if any, credibility 
and weight the Board gives to the Veteran's assertions.  See 
38 C.F.R. § 3.159(a)(2).
 
Significantly, the Veteran has provided no details as to how and 
where he may have come into contact with Agent Orange during his 
tour at Ft. Clayton.  Neither has he provided any evidence or 
details as to how he knew Agent Orange was purportedly used to 
control jungle foliage at the installation.  In the absence of 
such evidence, the Board finds the Veteran's assertions are 
speculative at best, and incredible at worse.  Either one is 
fatal to his claim.  Consequently, the Board finds the 
preponderance of the evidence shows he was not exposed to 
herbicides during his tour at Ft. Clayton, Canal Zone.  In light 
of this finding, there is no need to test Dr. K's opinion that 
the Veteran's heart disorder may be related to Agent Orange 
exposure, as he relied entirely on the appellant's s reported 
history of exposure which, as noted above, the Board rejects.
 
Thus, the Board is constrained to find the preponderance of the 
evidence is against the claims on both a presumptive and direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e).  The benefit 
sought on appeal is denied.
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for arteriosclerotic heart 
disease (heart disorder) due to herbicide exposure is denied.
 
Entitlement to service connection for diabetes mellitus due to 
herbicide exposure is denied.
 
Entitlement to service connection for peripheral neuropathy due 
to herbicide exposure is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


